Name: Commission Regulation (EEC) No 89/80 of 15 January 1980 on the common arrangements for imports of certain textile products originating in the Philippines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 1 . 80 Official Journal of the European Communities No L 13/ 13 COMMISSION REGULATION (EEC) No 89/80 of 15 January 1980 on the common arrangements for imports of certain textile products originating in the Philippines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( ! ), as last amended by Regula ­ tion (EEC) No 2143/79 (2), and in particular Articles 1 1 and 1 5 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Community of certain textile products originating in the Philippines have exceeded the levels referred to in paragraph 2 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 , the Philippines were notified on 17 July 1979 , and on 6 and 25 September 1979, of requests for consultations ; whereas following those consulta ­ tions it is desirable to make the products in question subject to quantitative limitations for the years 1980 to 1982 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from the Philippines between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the Community of the categories of products originating in the Philippines specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 , shipped from the Philippines to the Community before the date of entry into force of this Regulation , which have not yet been released for free circulation shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2 . Imports of products shipped from the Philip ­ pines to the Community after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from the Philippines on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article J This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 January 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365, 27 . 12. 1978 , p . 1 . (2 ) OJ No L 248 , 2. 10 . 1979, p . 1 . No L 13/ 14 Official Journal of the European Communities 18 . 1 . 80 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1979) Description Member States Units Quantitative limits from 1 January to 31 December 1980 1981 1982 6 61.01 B V d) 1 2 3 e) 1 2 3 Men's and boys ' outer garments : D F I BNL UK IRL DK 1 000 pieces 1 635 130 20 651 265 9 90 1 694 135 21 677 282 9 94 1755 141 22 704 300 10 97 61.02 B II e) 6 aa) bb) Women's , girls' and infants ' outer garments : EEC 2 800 2912 3 029 cc) B. Other : 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 Men's and boys ' woven breeches, shorts and trousers (including slacks) ; women's, girls ' and infants ' woven trousers and slacks of wool , of cotton 61.02-66 ; 68 ; or of man-made textile fibres \ 72 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys ' under garments , including collars , shirt fronts and cuffs : Men's and boys ' shirts, woven , of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK EEC 1 000 pieces 1 400 189 350 450 276 35 100 2 800 1 456 197 364 468 287 36 104 2912 1 515 204 379 487 298 38 108 3 029 21 61.01 B IV 61.02 B ll d ) Men's and boys ' outer garments : Women's, girls ' and infants ' outer garments : B. Other : D F I BNL UK IRL DK 1 000 pieces 1 317 250 90 150 450 8 85 1 325 282 104 169 492 9 87 1 331 316 119 190 535 10 90 I 61.01-29 ; 31 ;3261.02-25 ; 26 ;28 Parkas , anoraks , windcheaters, waisterjackets and the like , woven , of wool ,of cotton or of man-made textilefibres EEC 2 350 2 468 2 591